Exhibit 10.1
Easton-Bell Sports, Inc.
May 9, 2008
Mr. Daniel J. Arment
By email
Dear Dan:
     Easton-Bell Sports, Inc. (the “Company”) has determined that, given the
nature of your position, the interests of the Company will be best served by
providing you the assurance of severance benefits, as described below, in the
event that your employment is terminated by the Company other than for cause.
Therefore, the purpose of this letter is to confirm the agreement between you
and the Company concerning termination of your employment and certain ancillary
matters, as follows:
     1. Severance Benefits. If your employment is terminated by the Company
other than for Cause, as defined below, the Company will provide you the
following severance payments and other benefits (in the aggregate, the
“Severance Benefits”), provided that you satisfy the conditions set forth in
this Agreement:
          (a) The Company will provide you severance pay, at the same rate as
that of your base salary on the date your employment terminates (the
“Termination Date”), for the period of twelve (12) months following the
Termination Date (the “Severance Pay Period). Severance pay will be provided you
in the form of salary continuation in accordance with the Company’s normal
payroll practices. The first payment will be due and payable on the Company’s
next regular payday for executives that follows the expiration of thirty
(30) calendar days from the Termination Date, but shall be retroactive to the
day immediately following the Termination Date.
          (b) Provided that you and your eligible dependents, if any, exercise
your rights to continue participation in the Company’s group health and dental
plans in a timely manner under the federal law known as “COBRA,” the Company
will pay the premium cost of your participation and that of your eligible
dependents in those plans from the Termination Date until the earliest to occur
of (i) the last day of the Severance Pay Period, (ii) the date you become
eligible to enroll in the health and/or dental plan of another employer or
(iii) the date you or any of your dependents otherwise ceases to be eligible to
continue participation in these Company plans under COBRA. You agree to notify
the Company promptly if you become eligible to enroll in the health or dental
plan of another employer or if you or any of your dependents otherwise ceases to
be eligible for continued coverage under COBRA. After the Company’s

 



--------------------------------------------------------------------------------



 



contributions end, you may continue coverage for the remainder of the COBRA
period, if any, by paying the full premium cost plus a small administrative fee.
          (c) The Company will pay you a pro-rated annual bonus for the final
year in which the Termination Date occurs. The bonus will be determined by
multiplying the annual bonus you would have received had you continued
employment through the last day of that fiscal year by a fraction, the numerator
of which is the number of days you were employed during the fiscal year, through
the Termination Date, and the denominator of which is 365. The pro-rated bonus
will be payable at the time annual bonuses are paid to Company executives
generally under its bonus plan.
          (d) In addition to the pro-rated annual bonus to be provided under
Section 1(c) immediately above, in the event that the Termination Date occurs
prior to the date on which payment is made of annual bonuses for the immediately
preceding fiscal year, you will be paid that annual bonus on the later of the
date annual bonuses for that preceding fiscal year are paid to Company
executives generally and the payday on which the first payment is made under
Section 1(a) of this Agreement.
     2. Other Separation Provisions.
          (a) It is agreed that, (i) in the event of termination of your
employment by the Company other than for Cause you will be entitled to receive,
in addition to the severance benefits set forth in Section 1, and (ii) in the
event of any other termination of your employment, however occurring, you shall
be entitled to receive only: (A) your base salary for the final payroll period
of your employment through the Termination Date, (B) pay, at your final base
salary rate, for any vacation you have earned but not used as of the Termination
Date and (C) reimbursement of any business expenses incurred on or before the
Termination Date which are eligible for reimbursement under Company policies
then in effect and are submitted by you with required documentation and
substantiation no later than sixty (60) days following the Termination Date.
          (b) Except for any right you and your eligible dependents, if any,
have to continue participation in the Company’s group health and dental plans
under COBRA following termination of your employment, your participation in
Company benefit plans will terminate on the Termination Date in accordance with
the terms thereof.
          (c) Any equity in Easton-Bell Sports, LLC that you hold on the
Termination Date shall be governed by the terms of the Unit Certificate, the
Plan and the LLC Agreement, as applicable.
          3. Conditions to Severance Benefit Eligibility. In order to be
eligible to receive the Severance Benefits, you must meet all of the following
conditions: (a) Your employment must be terminated by the Company other than for
Cause. A termination of employment by the Company for Cause or such a
termination resulting from death or from

-2-



--------------------------------------------------------------------------------



 



disability (meaning termination as a result of your being unable to perform the
essential functions of your job with or without accommodation after exhaustion
of any leave to which you are entitled or which is otherwise granted you by the
Company voluntarily) or any termination by you of your employment shall not
qualify you for Severance Benefits. (b) Following the Termination Date, you must
sign and return in a timely and effective release of claims in the form that is
attached to this Agreement as Exhibit A (the “Release”). The Release creates
legally binding obligations and the Company advises you to seek the advice of an
attorney before signing it. (c) You must comply meet in full your obligations
under this Agreement during your employment and thereafter, in accordance with
its terms.
     (d) The Executive may terminate his employment hereunder for Good Reason
upon notice to the Company setting forth in reasonable detail the nature of such
Good Reason. For purposes of this Agreement, “Good Reason” shall mean, without
the Executive’s consent, the occurrence of any one or more of the following
events: (i) the material breach of this Agreement by the Company which is not
cured, if curable, within twenty (20) days after written notice to the Company
specifying in reasonable detail the nature of such breach; (ii) a material
diminution of any of the Executive’s significant duties or the assignment to the
Executive of material duties inconsistent with his position (iii) any reduction
in or failure to pay the Base Salary or any failure to pay any Annual Bonus to
which the Executive is entitled hereunder or any failure to provide benefits in
accordance with this Agreement or any material failure to provide Executive
Perquisites in accordance with this Agreement, in each case only after the
Company has been given an opportunity, and has failed, to cure any such event
within twenty (20) days following the Executive’s written notice to the Company
specifying in reasonable detail the nature of the reduction or failure; (iv) any
relocation of the Executive’s primary worksite to a site that is more than
thirty-five (35) miles from the Executive’s current office location (Rosemont,
IL) without agreement by the Executive (v) subjection of the Executive to a
working environment sufficiently hostile or otherwise adverse as to satisfy the
general legal standard for a constructive discharge, provided that the Executive
provides the Company written notice specifying in reasonable detail the
circumstances rendering the working environment hostile or otherwise adverse and
the Company fails within twenty (20) days of that notice to take remedial action
to mitigate those circumstances.
     4. Employee’s Ancillary Covenants. It is acknowledged and agreed that the
following covenants, which shall apply throughout your employment and following
its termination (regardless of how it occurs) are ancillary to this Agreement
between you and the Company with respect to your severance benefits:
          (a) Confidential Information. You agree that the Company and its
Affiliates (as defined below) continually develop Confidential Information (as
defined below); that you have developed and may hereafter develop Confidential
Information for the Company and its Affiliates; and that you have learned and
may learn hereafter of Confidential Information during the course of employment.
You agree to comply with the policies and procedures of the Company and its
Affiliates for protecting Confidential Information and agree not to disclose to
any Person or use any Confidential Information that you have obtained or obtain
hereafter incident to your employment or any other associations with the Company
or any of its Affiliates,

-3-



--------------------------------------------------------------------------------



 



other than as required for the proper performance of your regular duties and
responsibilities to the Company and its Immediate Affiliates or as required by
applicable law or legal process after notice to the Company and a reasonable
opportunity for the Company to see protection of the Confidential Information
prior to its disclosure. You agree that these restrictions shall continue to
apply after your employment terminates, regardless of the reason for
termination. The confidentiality obligation under this Section 4(a) does not
apply, however, to information that is generally known or readily available to
the public at the time of disclosure or becomes generally known through no
wrongful act on your part or that of any other Person having an obligation of
confidentiality to the Company or any of its Affiliates.
          (b) Protection of Documents. All documents, records and files, in any
media of whatever kind and description, relating to the business, present or
otherwise, of the Company or any of its Affiliates, and any copies, in whole or
in part, thereof (the “Documents”), whether or not prepared by you, shall be the
sole and exclusive property of the Company. You agree to safeguard all Documents
and to surrender to the Company, at the time your employment terminates (without
regard to the reason for termination) or at such earlier time or times as the
Company may specify, all Documents and other property of the Company and its
Affiliates then in your possession or control.
          (c) Restricted Activities. You acknowledge the importance to the
Company and its Immediate Affiliates of protecting their trade secrets, other
Confidential Information and goodwill that they have developed or acquired and
which they shall continue to develop and acquire while your employment
continues. Further, in addition to assurances of Separation Benefits in
accordance with this Agreement, the Company agrees, in consideration of your
acceptance of the restrictions set forth below, to grant you access to trade
secrets and other Confidential Information of the Company and its Immediate
Affiliates as well as to their valuable relationships with employees and others.
You in turn acknowledge and agree that the restrictions on your activities
during and after your employment set forth below are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Immediate Affiliates:
          (i) You agree that, during your employment with the Company and for
the period of twelve (12) months immediately following the Termination Date,
however it occurs, you will not, directly or indirectly, alone or in association
with others, anywhere in the United States where the Company or any of its
Immediate Affiliates is doing or actively planning to do business, own, manage,
operate, control or participate in the ownership, management, operation or
control of, or be connected as an officer, employee, investor, principal, joint
venturer, shareholder, partner, director, consultant, agent or otherwise with,
or have any financial interest (through equity ownership or otherwise) in, any
business, venture or activity that directly or indirectly competes, or is in
planning, or has undertaken any preparation, to compete, with the business of
the Company or any of its Immediate Affiliates (a “Competitor”), except that
nothing contained in this Agreement shall prevent your wholly passive ownership
of five percent (5%) or less of the equity securities of any Competitor that is
a publicly-traded company.

-4-



--------------------------------------------------------------------------------



 



          (ii) You agree that, during your employment with the Company and for
the period of twelve (12) months immediately following the Termination Date,
however it occurs, you will not, directly or indirectly, hire or otherwise
engage to provide services or attempt to hire or so engage, any employee or
independent contractor providing services to the Company or any of its Immediate
Affiliates; assist in such hiring or engagement by any other person or entity;
or encourage any employee or independent contractor providing services to the
Company or any of its Immediate Affiliates to terminate or diminish his or her
relationship with the Company or such Immediate Affiliate. For purposes of this
Agreement, an “employee” means any person who was employed by, or had an offer
of employment from, the Company or any of its Immediate Affiliates on the
Termination Date or at any time during the preceding six months and an
“independent contractor” means any person otherwise providing services to the
Company or any of its Immediate Affiliates on the Termination Date or at any
time during the preceding six months.
          (iii) You agree that, during your employment with the Company and for
the period of twelve (12) months immediately following the Termination Date,
however it occurs, you will not, directly or indirectly, solicit or encourage
any customer or other Person doing business with the Company or any of its
Immediate Affiliates to terminate or diminish its relationship with the Company
or any of its Immediate Affiliates; provided, however, that, after termination
of your employment with the Company, these restrictions shall apply only with
respect to those customers and other Persons doing business with the Company or
any of its Immediate Affiliates on the Termination Date or at any time during
the preceding six (6) months whom you know or reasonably should know is a
customer or otherwise doing business with the Company or any of its Immediate
Affiliates.
          (d) Enforcement of Covenants. You acknowledge that you have carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed on you under this Section 4. You agree without
reservation that each of the restraints contained here is necessary for the
reasonable and proper protection of the goodwill, Confidential Information and
other legitimate interests of the Company and its Immediate Affiliates; that
each and every one of those restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent you from obtaining other
suitable employment during the period in which you are bound by these
restraints. You also acknowledge that if you were to breach any of the covenants
contained in this Section 4, the damage to the Company and its Immediate
Affiliates would be irreparable. You therefore agree that the Company, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by you
of any of these covenants. You and the Company also agree that, in the event any
provision of this Section 4 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, that
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.

-5-



--------------------------------------------------------------------------------



 



     5. Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.
     6. Definitions. For purposes of this Agreement, the following definitions
apply:
          (a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, contract or equity interest.
          (b) Termination by the Company for “Cause” shall mean only (i) your
refusal or willful failure to perform, or serious negligence in the performance
of, your duties and responsibilities for the Company which remains uncured,
continues or recurs after ten (10) business days’ notice from the Company
describing in reasonable detail the nature of the refusal, failure or neglect;
(ii) your material breach of breach of this Agreement or of any fiduciary duty
or duty of loyalty owed to the Company or any of its Immediate Affiliates;
(iii) fraud or other material dishonesty with respect to the Company or any of
its Immediate Affiliates (meaning its direct and indirect parents and
subsidiaries and its parents other direct and indirect subsidiaries); or
(iv) other conduct that is, or could reasonably be expected to be, materially
harmful to the business interests or reputation of the Company or any of its
Immediate Affiliates.
          (c) “Confidential Information” means any and all information of the
Company and its Immediate Affiliates that is not generally known by those with
whom the Company or any of its Immediate Affiliates competes or does business,
or with whom the Company or any of its Immediate Affiliates plans to compete or
do business, including without limitation (i) information related to the
Products, technical data, methods, processes, know-how and inventions of the
Company and its Immediate Affiliates, (ii) the development, research, testing,
marketing and financial activities and strategic plans of the Company and its
Immediate Affiliates, (iii) their costs and sources of supply, (iv) the identity
and special needs of the customers and prospective customers of the Company and
its Immediate Affiliates and (v) the employees and other Persons with whom the
Company and its Immediate Affiliates have business relationships and the nature
and substance of those relationships. Confidential Information also includes any
information that the Company or any of its Affiliates may receive or has
received from customers, employees or others with any understanding, express or
implied, that the information would not be disclosed.
          (d) “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization, other than the Company or any of its Immediate Affiliates.
          (e) “Products” means all products planned, researched, developed,
tested, manufactured, sold, licensed, leased or otherwise distributed or put
into use by the Company or any of its Immediate Affiliates, together with all
services provided or planned by the Company or any of its Immediate Affiliates,
during your employment.

-6-



--------------------------------------------------------------------------------



 



     7. Miscellaneous. This is the entire agreement between you and the Company,
and supersedes all prior and contemporaneous communications, agreements and
understandings, written or oral, with respect to the subject matter hereof. This
Agreement may not be modified or amended, and no breach shall be treated as
being waived, unless in writing and signed by you and an expressly authorized
representative of the Company. Provisions of this Agreement shall survive any
termination if so provided here or if necessary or desirable to accomplish the
purposes of other surviving provisions, including without limitation the
obligations of the Company under Section 1 in the event of a termination of your
employment by the Company other than for Cause and your obligations under
Section 4. The headings of this Agreement are only for convenience and are not
part of this Agreement. This Agreement is a contract for the provision of
severance benefits in accordance with its terms and is not intended, and shall
not be interpreted, to restrict your right or that of the Company to terminate
your employment relationship with the Company. Nor does this Agreement in any
way restrict the Company’s alteration of any of the terms or conditions of your
employment, other than as expressly provided herein. This is an Illinois
contract and shall be governed and construed in accordance with the laws of the
State of Illinois, without regard to its conflict-of-laws principles.
     If the terms of this Agreement are acceptable to you, please so indicate by
signing and returning the original of this letter to me within ten (10) business
days of its date. The second copy is for your records.
Sincerely,
EASTON-BELL SPORTS, INC.
/s/ PAUL E. HARRINGTON
Paul E. Harrington
President & CEO
Easton-Bell Sports, Inc.
Accepted and agreed:

         
Signature:
       /s/ DANIEL J. ARMENT    
 
 
 
     Daniel J. Arment    

Date signed: May 9, 2008

-7-



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE OF CLAIMS
     FOR AND IN CONSIDERATION OF the benefits to be provided me in connection
with the termination of my employment, as set forth in the agreement between me
and Easton-Bell Sports, Inc. (the “Company”) dated on or about May 9, 2008 (the
“Agreement”), which are conditioned on my signing this Release of Claims and to
which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
Daniel J. Arment, on my own behalf and on behalf of my heirs, executors,
administrators, beneficiaries, representatives and assigns, and all others
connected with me, hereby release and forever discharge the Company and its
Affiliates (as defined in the Agreement) and all of their respective past,
present and future officers, directors, shareholders, employees, agents, general
and limited partners, members, managers, joint venturers, representatives,
successors and assigns, and all others connected with any of them, both
individually and in their official capacities, from any and all causes of
action, rights and claims of any type or description, known or unknown, which I
have had in the past, now have, or might now have, through the date of my
signing of this Release of Claims, including without limitation any causes of
action, rights or claims in any way resulting from, arising out of or connected
with my employment by the Company or any of its Affiliates or the termination of
that employment or pursuant to any federal, state or local law, regulation or
other requirement (including without limitation Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act and the fair employment practices laws of the state or states
in which I have been employed by the Company or any of its Affiliates, each as
amended from time to time).
Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim and
(ii) any right of indemnification or contribution that I have pursuant to the
Articles of Incorporation or By-Laws of the Company or any of the governing
documents of its Immediate Affiliates (as defined in the Agreement).
In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the date my employment with the Company
terminates. I also acknowledge that I have been advised by the Company in the
Agreement to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.
I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the Company c/o Timothy Mayhew, Fenway Partners, Inc.,

-8-



--------------------------------------------------------------------------------



 



with a copy to Aron Schwartz, Fenway Partners, Inc., 152 W. 57th St., 59th
Floor, New York, NY 10019, or to such other address as the Company party may
specify and that this Release of Claims will take effect only upon the
expiration of such seven-day revocation period and only if I have not timely
revoked it.
Intending to be legally bound, I have signed this Release of Claims as of the
date written below.
Signature: _____________________________________
                         Daniel J. Arment
Date Signed: ___________________________________

-9-